Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, filed 02/19/20210, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are not persuasive. 
Applicant argues Roux does not disclose dispensing a physical token and a digital representation of a ticket is not a physical token. Examiner notes in regards to the physical token, the Applicant has not clearly explained a physical disbursement (i.e. whether a ticket is printed from another device or from a device the end user has with them). Under broadest reasonable interpretation and as the applicant teaches in their own specification in paragraph [0122] the physical token being dispensed to be a digital token, therefore the digital ticket generated by Roux fulfills the limitations of a physical token in a similar fashion. In regards to the cryptographic signature provided by the physical token. Examiner notes, Roux teaches in [0088], a visual code, such as a DatGlyph or a QR code would be displayed on the screen, and Examiner interprets this to fulfil the limitations of a cryptographic signature. Roux also teaches, after receipt of the transaction information 183 by the central system 101, the details, i.e., the transaction certificate 184, including the AppTrID 126, and the log 166, are stored in the data storage 144. The central system 101 may then associate the transaction with the user information 176 and determine the fares 159 corresponding to each transaction certificate 184, i.e., identify the stop 156, vehicle 158, special traveler rate (if any), and determine the fare 159 to be charged to the user, [0064].
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Roux teaches the token dispenser is configured to dispense a physical token upon having a payment processed that is for the value of the transit to be associated with the token. Neuner was brought in to teach a token dispenser dispenses a token only when the paid status is received, Examiner notes this concept is very simple, a currency is used to exchange into tokens for the specific activity.  Roux teaches a token being dispensed digitally and the payment is received electronically, however to further elaborate on the claims applicant has filed Examiner has chosen to bring in Neuner as the claims are so broadly written they are encompassed by this reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roux et al. US 20140201066 in view of Neuner US 5866890 (“Neuner”).
Regarding claim 8, Roux teaches 
Roux teaches generating a token identifier (generates a unique application identifier 112, Examiner interprets this to fulfill the limitations of a token identifier, [0038]); generating, using a private key associated with the server, a cryptographic signature based on the token identifier (central system 101, central system is taught as the server in [0029], generates secret private keys via the key generator 120, and the key generator may be configured to implement various type of cryptography, thereby allowing the system to generate secret keys, and in addition the application certificate generator is configured to generate an AppTrID or an application identifier, interpreted as the token [0041]); transmitting the token identifier and the cryptographic signature to a token dispenser (the central system receives a transaction process, and it associates that with the user information and determines the fares corresponding to each transaction certificate, [0064-0065], wherein: the token dispenser is configured to dispense a physical token (tickets are taught in [0066]), and the physical token is configured to provide the token identifier and the cryptographic signature to a token validator (the transaction identifier generator 112 generates a new AppTrID 126 from the application signature generator of the application certificate [0063]; receiving, from the token dispenser, (i) a first indication that the physical token is dispensed (tickets or number of requested services, [0066]), (ii) selection of a fare type (determine the fare in taught in [0064], and (iii) dispenser context data including a dispense location; associating the token identifier with the selected fare type and the dispenser context data (the user device 300A-300C may also provide the time, date, and location (e.g., cell-tower position, GPS, etc.) to the tag 200A-200C, [0060]); receiving, from the token validator, a second indication that a dispensed physical token is being validated, wherein the second indication: (i) is transmitted after the token validator verifies the cryptographic signature provided by the physical token using a public key associated with the server, and (ii) includes the token identifier provided by the physical token and validator context data including a validation location; identifying the fare type associated with the token identifier; determining whether the physical token is valid based on (i) a set of restrictions associated 
While Roux does teach in [0064] determine a fare to be charged to the user. Roux does not explicitly teach, the token dispenser is configured to dispense a physical token upon having a payment processed that is for the value of the transit to be associated with the token. 
In an analogous art, Neuner teaches in col. 2 lines 30-36, a token dispenser dispenses a token only when the paid status is received.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Roux with the invention of Neuner for the purpose of providing an easy to use device and method for sequencing point of sale vending activities (see Neuner, col. 2 lines 7-11).
Regarding claim 9, Roux as modified above (see claim 8) teaches wherein the physical token includes a transmitter configured to transmit the token identifier to the token validator, and wherein the transmitter is an active transmitter or a passive transmitter (The data communications links 193-195 between the central system 101 and the user devices 300A-300C may be accomplished via any suitable channel of data communications such as wireless communications, for example Bluetooth, WiMax, 802.11a, 802.11b, 802.11g, 802.11(x), a proprietary communications network, infrared, optical, the public switched telephone network, or any suitable wireless data transmission system, or wired communications, see [0054]. The processor 302, in accordance with the application 162, of the user device 300A-300B then transmits transaction information 183 to the central system 101. The transaction information 183, as illustrated in FIGS. 1A-1B, may include, for example, the transaction certificate 184 and all or portion of the log 166 received from the tag 200A-200C, [0063].
Regarding claim 10, Roux as modified above (see claim 8) teaches wherein the token dispenser includes a payment system for accepting a payment from a customer for the selected fare type, and a physical-token creator configured to create the physical token (In [0088], teaches generating a visual code, such a QR code examiner interprets this to be the physical token, created by the controller device, and the controller device would identify the appropriate payment form a customer based on the fare determination as taught, thereby fulfilling the claim limitations according to examiners interpretations). 
Regarding claim 11, Roux as modified above (see claim 8) teaches wherein the set of restrictions identifies at least one of: whether a travel route can include a transfer; a maximum distance of the travel route; an allowed direction of the travel route; a transit station where the physical token can be 
Regarding claim 12, Roux as modified above (see claim 8) teaches wherein the dispenser context data further includes a dispense time and the validator context includes a validation time, and wherein the determination of whether the physical token is valid includes determining a rate of travel between the dispense location and the validation location based on the dispense time and the validation time, and comparing the rate of travel to a threshold value (Extreme validity date dis capable of reflecting a validation expiration date, [0039]. Validation is required at entry and exits as taught in [0066], further periodic tag readings are taught in [0070] that occur at predetermined times or times of opportunity.)
Regarding claim 13, Roux as modified above (see claim 8) teaches wherein the validator context includes a validation time and wherein the determination of whether the physical token is valid includes determining a time duration between the validation time and a time at which the physical token was previously validated by the token validator or a different token validator, and determining whether the determined time duration exceeds a threshold time duration ([0090] summarizes this limitation best, Examiner interprets the positive feedback at validation time to fulfill the physical token being valid during the duration between the time the token was available and before it was validated). 
Regarding claim 14, Roux as modified above (see claim 8) teaches wherein the physical token is further configured to provide an expiration time and/or the fare type, and wherein the token validator, when the server is unavailable or otherwise unreachable, is configured to validate the physical token based on the expiration time and the fare type (A traveler may make connections between routes before reaching the destination stop. The traveler purchases or is otherwise provided with a ticket, 
Claims 1-7 are system claims that are substantially equivalent to method claims 8-14.  Therefore claims 1-7 are rejected by a similar rationale.
Claims 15-20 are non-transitory computer-readable storage medium claims that are substantially equivalent to method claims 8-9, 11-14.  Therefore claims 15-20 are rejected by a similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Mirza Israr Javed/Examiner, Art Unit 2437                           


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437